Citation Nr: 0122668	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased rating for acne with alopecia, 
hidradenitis suppurativa, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis Missouri, which continued a 30 percent rating 
for acne with alopecia, hidradenitis suppurativa.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran's acne with alopecia, hidradenitis suppurativa 
is manifested by numerous subjective complaints, but is 
not shown to result in marked disfigurement or 
exceptionally repugnant deformity, recent examination 
showed mild crusting, minimal drainage, mild redness, no 
exfoliation, no odor, both axilla were involved, but the 
face was clear.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne 
with alopecia, hidradenitis suppurativa have not been met.  
38 U.S.C.A. §§ 1155, 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.118, Diagnostic Code 7819-7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected acne with 
alopecia, hidradenitis suppurativa should be rated higher 
than the current 30 percent rating.  Specifically, the 
veteran asserts that his acne with alopecia, hidradenitis 
suppurativa causes chronic pain, swelling, drainage, and odor 
around cysts; problems related to sleep, social isolation and 
sexual activity; and some depressed and anxious feelings.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Act and implementing regulations sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that, while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ( when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  The RO provided the veteran with copies of the rating 
decisions and the statement of the case and supplemental 
statement of the case concerning the evaluation of his 
disability and the rating criteria.  Moreover, the claims 
file appears to contain all relevant service medical records 
and the veteran was afforded a number of VA examinations 
including a VA examination as recently as February 2001.  
There is no indication in the file that there are additional 
relevant records that have not yet been associated with the 
claims file. As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a May 
1964 rating decision, the veteran was granted service 
connection for acne with alopecia, hidradenitis suppurativa, 
and received a 30 percent rating dating from January 3, 1964, 
the date of his original claim for service connection.  That 
decision was based on evidence that included the veteran's 
service medical records, which showed no symptoms upon 
enlistment or separation physical examinations, but which 
showed evidence of acne and cystic lesions on the scalp, face 
and groin on in-service treatment records.   The evidence 
also included a March 1964 VA examination that showed cystic 
areas on the face and groin, with drainage and residual 
scarring.  The RO has continued that rating over the years.

In February 1998, the veteran filed a claim for an increased 
rating for his service-connected acne with alopecia, 
hidradenitis suppurativa.  In an August 1998 rating decision, 
the RO continued a 30 percent rating for the veteran's acne 
with alopecia, hidradenitis suppurativa.  The rating decision 
and the statement of the case following the veteran's notice 
of disagreement noted that all of the veteran's records were 
considered including VA treatment reports and the March 1998 
VA examination.  The March 1998 VA examination noted the 
veteran's complaints. The impression included chronic 
abscess, questionable sebaceous cysts of the scalp and severe 
hidradenitis suppurativa under the armpits.

Subsequent to the initiation of this appeal and after the 
receipt of additional evidence, the RO issued a supplemental 
statement of the case (SSOC), continuing the 30 percent 
rating of the acne with alopecia, hidradenitis suppurativa.  
That decision was based on evidence that included outpatient 
psychotherapy treatment records from June 2000 to December 
2000, findings of a December 2000 VA examination report, and 
findings of a February 2001 VA examination report, which 
showed continued complaints of pain, swelling, drainage and 
odor around cysts; normal appetite; pleasant and cooperative 
demeanor; good and supportive relationships with the 
veteran's wife and family; absence of psychiatric disorders, 
minimal symptoms, and good functioning in all areas.  The 
evidence reviewed also included a statement submitted by the 
veteran's wife, which described the veteran's symptoms and 
the negative impact on their relationship.

The veteran is presently assigned a 30 percent rating for his 
acne with alopecia, hidradenitis suppurativa pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7819, which directs rating by 
reference to either of two other Diagnostic Codes.  The RO 
rated by reference to DC 7800 (scars, disfiguring, head, face 
or neck), under which a 30 percent rating is assigned when 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent rating 
is assigned where complete or exceptionally repugnant 
deformity of one side of the face or for marked or repugnant 
bilateral disfigurement.  DC 7819 also directs rating by 
reference to DC 7806 (eczema), under which a 30 percent 
rating is assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is assigned with ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 30 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent at this 
time.  

Reviewing the evidence of record reveals the following.  A VA 
examination from March 1998, following the veteran's claim 
for an increased rating, shows findings of sebaceous cysts in 
the scalp and armpits of the veteran, as well as some 
scarring.  The diagnosis is of hidradenitis suppurativa of 
the armpits, as well as chronic sebaceous cysts of the scalp.

Outpatient treatment records from June 2000 to December 2000 
were received.  The November 2000 records show complaints of 
chronic pain, ranging on a scale of 1 to 10, from 2 to 10, 
but most often hitting 4 or 5.  The veteran also complained 
of swelling, draining of cysts and odor; pain on movement, 
problems sleeping, social isolation and sexual problems.  The 
veteran noted that he had some depressed and anxious 
feelings, but that he maintained good and supportive 
relationships with his wife and family.  The veteran had been 
previously prescribed anti-depressant medication, but did not 
appear to be taking it.  The psychologist noted that the 
veteran was friendly, cooperative, alert, coherent and 
oriented; there was no sign of thought disorder; and affect 
and mood were euthymic.  The psychologist noted that the 
veteran did not meet the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV) criteria for any mood or 
anxiety disorder, but the veteran did report depressed 
feelings and anxiety.  It was felt he could benefit from a 
pain management group, but the veteran indicated he was busy 
and knew about relaxation practices.  

An undated statement submitted by the veteran's wife states 
that the veteran has been driven to distraction by his skin 
disorder.  It also states that the veteran has experienced 
pain, and has exhibited mood swings; and that this has caused 
turmoil in the family and with the veteran's associates.  The 
statement also notes the odor caused by the veteran's skin 
disorder, and the effect it has had on their sexual 
relationship.  

A VA examination from December 2000 showed complaints of pain 
and constant drainage from the underarm skin disorder.  The 
veteran's records were reviewed.  Findings showed a 5 percent 
coverage of the body surface, equating to about 6 to 8 
centimeters of skin area, related to scarring.  The face was 
noted as clear.  Also reported was mild crusting, minimal 
drainage, mild redness, no exfoliation and no odor.  
Diagnosis was of hidradenitis suppurativa, mild to moderate, 
bilaterally involved.  The face was noted to be uninvolved 
and both axilla were involved.  The physician noted that the 
condition was not exceptionally repugnant and that 
nervous/psychiatric influences were not particularly severe.  
Photos identified as the veteran's right and left axilla were 
included with the examination report.  A January 2001 
addendum states that the diagnosed hidradenitis suppurativa 
is most consistent with the in-service diagnosis of cysts and 
acne.  

A VA mental health examination conducted in February 2001 
noted the veteran's complaints of pain resulting from his 
skin disorder, which, in turn, caused depression.  The 
veteran denied crying spells, rages, excessive anxiety or 
obsessive worry, but admitted to occasional tearing.  The 
veteran reported occasional insomnia and interference with 
sleep from pain, but no nightmares.  Appetite was reported as 
normal, with occasional weight gain.  Objective findings of 
the examination included good orientation as to time, place, 
and person.  The veteran was logical, coherent and not 
tangential or circumstantial.  He was spontaneous, showed no 
dysphagia, was well modulated and made good eye contact.  He 
was pleasant and cooperative; affect was appropriate and 
matched the content of the discussion.  No hallucinations, 
delusions, organic brain syndrome or startle reaction were 
noted.  No clinical depression or anxiety was present.  
Intelligence was high to superior; abstraction ability and 
judgment were good; attention, concentration, recent and 
remote memory were all intact.  He scored 7 on the Beck 
depression index, which places him in the asymptomatic range.  
The diagnosis was of a long history of an underarm skin 
disease. which caused secondary discomfort, diminished sexual 
interest, and some periods of dysphoric mood.  The veteran 
did not meet the DSM-IV criteria for a diagnosable 
psychiatric disorder at that time.  His Global Assessment of 
Functioning score was 90, which indicates absent or minimal 
symptoms, and good functioning in all areas.  The veteran 
reported working at a variety of jobs and that he became an 
iron worker in 1973.  He retired from that trade four 
earlier.

In view of the evidence presented, the Board finds that the 
veteran's acne with alopecia, hidradenitis suppurativa is 
properly rated under 38 C.F.R. § 4.118, Diagnostic Code 7819-
7800, at a 30 percent rating.  The evidence shows that the 
symptomatology consists of chronic pain, which varies widely, 
but is most often moderate in intensity; swelling, draining, 
and odor around cysts; problems related to sleep, social 
isolation and sexual activity; and some depressed and anxious 
feelings.




The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 50 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7819-7800.  
The evidence does not show a complete or exceptionally 
repugnant deformity of one side of the face, or a marked or 
repugnant bilateral disfigurement.  While there are no recent 
pictures of the veteran's face included in the record, 
descriptions of the veteran's head and face do not indicate 
disfigurement of the extent contemplated for the 50 percent 
rating.  The February 2001 VA examination is silent as to 
active involvement of the face and head.  The March 1998 VA 
examination described both extensive scarring of the scalp, 
and some facial scarring, however the December 2000 VA 
examination showed that the face was clear, with some mild 
crusting, and that the hidradenitis suppurativa did not 
involve the face at all.  The examiner specifically related 
that the disorder was not exceptionally repugnant.  These 
descriptions most closely approximate the criteria for a 30 
percent evaluation (scars, severe).  They do not support a 
finding of an exceptionally repugnant unilateral deformity, 
nor of a marked or repugnant bilateral disfigurement.  

Similarly, the Board does not find sufficient evidence to 
show that the veteran's disorder meets the criteria for a 50 
percent rating under Diagnostic Code 7819-7806 (eczema).  As 
stated above, the evidence does not show that the veteran's 
symptoms are exceptionally repugnant, there is no showing of 
exfoliation nor does it support a showing of systemic or 
nervous manifestations to warrant a higher rating.  The most 
recent VA examination discussed the veteran's complaints of 
nervous manifestations because of the skin disorder, but 
found that no clinical depression or anxiety was present.  It 
was reported that the veteran's score of 7 on the Beck 
Depression Index placed him in the asymptomatic range.  The 
examining physician found that the Veteran did not meet the 
criteria for a diagnosable psychiatric disorder, established 
by the DSM-IV, which has been adopted by the VA, See 38 
C.F.R. § 4.130 (2000).  He further found that the veteran's 
score on the Global Assessment of Functioning was 90, which 
indicates absent or minimal symptoms, and good functioning in 
all areas.  The findings of the December 2000 VA examination 
and outpatient psychotherapy treatment reports from June 2000 
to November 2000 show similar findings.  In short, the Board 
finds that the veteran's symptomatology as demonstrated on 
clinical and psychiatric examination most closely 
approximates the criteria for the currently assigned 30 
percent rating under DC 7819-7800, and a higher evaluation is 
not warranted. 

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's disability, 
his complaints and the current clinical manifestations of the 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All 
other pertinent aspects of 38 C.F.R. Parts 3 and 4 have also 
been considered.  Should the veteran's disability increase in 
severity, he may be entitled to a higher evaluation; however, 
at present, the evidence does not support an increased 
rating, but rather more nearly approximates the criteria for 
the currently assigned 30 percent.  The Board finds that as 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit of the doubt 
doctrine is not for application and the increased rating 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the veteran's 
service-connected acne with alopecia, hidradenitis 
suppurativa has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 30 percent for acne with 
alopecia, hidradenitis suppurativa, is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

